Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 20, 22-23 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 is indefinite because it is unclear where is the intersection between “a terminal edge of said flange with a terminal edge of the flange from which the flap extends” because both edges appear to be the same, and, the two edges of the flange don’t really intersect. Thus, the scope of the claim is unascertainable. As best understood, the claim is examined as there being a closed hem at the intersection between the flange and the flap as shown in Applicant’s figure 7.
Claims 22 and 23 are indefinite because “the plurality of apertures” lack proper antecedent basis. 



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 12, 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Braine et al US 4,964,248 (hereinafter ‘Braine’).
In regard to claim 1, it is noted that the claim is being treated as a product by process claim since patentability of the drip edge does not depend on the method of installation. The only claimed structural limitations are the flange and the flap wingedly connected.
Braine teaches a drip edge (530 -see fig. 6) comprising:
a flange (534) configured to rest against a roof surface following installation on a perimeter of the roof surface; and 
a flap (536) hingedly extending from a terminal edge of the flange configured to be positioned a predefined distance towards the center of the roof surface as measured from an edge of the roof surface on which the flange is configured to be mounted, following installation of the flange on the roof surface,
wherein said flap and said flange, in combination, form a cavity configured to retain a shingle therein (it is noted that since the drip edge is not being claimed in an installed configuration, the drip edge of Braine meets the claim as it is perfectly capable of retaining a shingle in the cavity formed). 
In regard to claim 2, Braine teaches the claimed invention further comprising a kick portion (532) extending downwards from a terminal edge of said flange opposite the terminal edge of the flange on which the flap extends from, the terminal edge of said flange configured to be adjacent the edge of the roof surface, wherein said kick portion is configured to abut a fascia or trim (See fig. 6 note that once the drip edge is installed as disclosed in fig. 6, the claimed functional limitations are met).
In regard to claim 12, Braine teaches the claimed invention wherein the terminal edge of said flap is configured to align with a terminal edge of said flange parallel to an opposite from the terminal edge of the flange on which the flap extends. As suggested by Braine’s figures, the edges can be aligned (arranged against each other) as claimed. 
In regard to claim 16, Braine teaches the claimed invention wherein a terminal edge of said flange comprises a 90 degree corner configured to abut a facia or rake (see fig. 6, angle between 534 and 532).

Alternatively,
Claims 1, 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Braine et al US 4,964,248 (hereinafter ‘Braine’).
In regard to claim 1, it is noted that the claim is being treated as a product by process claim since patentability of the drip edge does not depend on the method of installation. The only claimed structural limitations are the flange and the flap wingedly connected.
Braine teaches a drip edge (530 -see fig. 6) comprising:

a flap (532) hingedly extending from a terminal edge of the flange configured to be positioned a predefined distance towards the center of the roof surface as measured from an edge of the roof surface on which the flange is configured to be mounted, following installation of the flange on the roof surface,
wherein said flap and said flange, in combination, form a cavity configured to retain a shingle therein (it is noted that since the drip edge is not being claimed in an installed configuration, the drip edge of Braine meets the claim as it is perfectly capable of retaining a shingle in the cavity formed). 
In regard to claims 21-23, Braine teaches the flap comprises a plurality of apertures (541) dispersed both horizontally and longitudinally across the flap (see fig. 6).  Wherein the apertures are fully capable of indicating predetermine nailing locations for fastening a shingle. Note that this is a functional recitation and since the structural limitations of the claim are met by Braine then the device meets the functional limitations. 

Alternatively,
Claims 1, 13, 18-19, 21, 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hickman US 4,071,987 (hereinafter ‘Hickman’).
In regard to claim 1, it is noted that the claim is being treated as a product by process claim since patentability of the drip edge does not depend on the method of installation. The only claimed structural limitations are the flange and the flap wingedly connected.
Hickman teaches a drip edge (11 -see fig. 6) comprising:

a flap (14) hingedly extending from a terminal edge of the flange configured to be positioned a predefined distance towards the center of the roof surface as measured from an edge of the roof surface on which the flange is configured to be mounted, following installation of the flange on the roof surface,
wherein said flap and said flange, in combination, form a cavity configured to retain a shingle therein (it is noted that since the drip edge is not being claimed in an installed configuration, the drip edge of Hickman meets the claim as it is perfectly capable of retaining a shingle in the cavity formed). 
In regard to claim 13, Hickman teaches the claimed invention wherein a terminal edge of said flap is configured to align with a portion of the flange short of a terminal edge of said flange parallel to and opposite from the terminal edge of the flange on which the flap extends from. This configuration is shown in Hickman’s embodiment of fig. 8. Note that the terminal edge of the flag would align short of the terminal edge of the flange as claimed.
In regard to claims 18-19, 21 Hickman teaches the claimed invention wherein said flap is configured to be expandable and comprises a plurality of lacerations (apertures) (see fig. 3 -lacerations adjacent tabs 38) which fully allow the expansion thereof. Note that the flap can be expanded by an installer in numerous ways such as attaching additional material therefore expanding it. The lacerations are taught by Hickman therefore as explained above, the functional limitation is claimed. 
In regard to claim 24, Hickman teaches the claimed invention wherein the drip edge is made of a material selected from the group consisting of aluminum, steel, copper, and plastics (see col. 4, ln. 1-5)

Alternatively,
Claims 1, 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hicks US 5,941,028 (hereinafter ‘Hicks’).
In regard to claim 1, it is noted that the claim is being treated as a product by process claim since patentability of the drip edge does not depend on the method of installation. The only claimed structural limitations are the flange and the flap wingedly connected.
Hicks teaches a drip edge (10 -see fig. 1) comprising:
a flange (14) configured to rest against a roof surface following installation on a perimeter of the roof surface; and 
a flap (12) hingedly extending from a terminal edge of the flange configured to be positioned a predefined distance towards the center of the roof surface as measured from an edge of the roof surface on which the flange is configured to be mounted, following installation of the flange on the roof surface,
wherein said flap and said flange, in combination, form a cavity configured to retain a shingle therein (it is noted that since the drip edge is not being claimed in an installed configuration, the drip edge of Hicks meets the claim as it is perfectly capable of retaining a shingle in the cavity formed). 
In regard to claims 3-5, Hicks teaches the drip edge comprising at least one protrusion (28) in said flange and said protrusion is a stiffening feature comprising a rib. 
. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-5, 8, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Braine in view of Dressler US 6,035,587 (hereinafter ‘Dressler’).
In regard to claims 3-5, 8, Braine does not explicitly teach at least one protrusion in said flange and said protrusion is a stiffening feature comprising a rib. 
Dressler teaches a drip edge comprising a flange (12) comprising at least one protrusion (14) in said flange and said protrusion is a stiffening feature comprising a rib. 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to provide ribs in the flange of Braine, as taught by Dressler, so as to engage the underside of the shingle and retain the drip edge in place (see Dressler col. 3. Ln. 25).  It is noted that the ribs of the combination meet the function of being stiffeners. 
In regard to claim 15, Braine does not explicitly teach a rounded nose in the terminal edge of the flange. 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to provide a nose in the flange of Braine, as taught by Dressler, so as to provide an improved degree of stiffness to the edge. 

Claims 6-7, 9, 10, 11, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hicks.
In regard to claims 6-7, 10, 11, Hicks teaches the claimed invention further comprising at least one protrusion in said flap (18) and each of said protrusions is parallel to at least one protrusion in said flange (see col. 4, ln. 13). Note that it would have been obvious that the protrusions in the flap are parallel to the ones in the flange so as to maintain uniformity and facilitate installation. 
In regard to claim 14, the examiner takes the position that Hicks meets the claimed functional limitations. The edge drip of Hicks is substantially identical in structure to that in the claims therefore it is fully capable of perform the claimed functions.  



Claims 17 is rejected under 35 U.S.C. 103 as being unpatentable over Braine in view of Wayne US 8,739,470 (hereinafter ‘Wayne’).
In regard to claim 17, Braine does not explicitly teach a terminal edge of the flap comprises a closed hem. 

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to provide a closed hem in the flap of Braine because, as taught by Wayne, providing closed hems at terminal edges of flanges in drip edge devices provides for water diversion. 

Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Braine in view of Stiglmayr et al. US 2018/0066436 (hereinafter ‘Stiglmayr’).
In regard to claim 20, Braine does not explicitly teach the intersection between the flap and the flange comprises a closed hem. 
Stiglmayr teaches a drip edge comprising a closed edge (8) at the intersection of flanges 5 and 6 (see figure). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to provide a closed hem at the intersection, as taught by Stiglmayr, so as to provide a dripping edge and direct water away from the roof surface.

Claims 25 is rejected under 35 U.S.C. 103 as being unpatentable over Braine in view of Morris Jr. et al. US 5,328,406 (hereinafter ‘Morris’).
In regard to claim 25, Braine does not explicitly teach the intersection between the flap and the flange comprises a closed hem. 
Morris teaches a drip edge comprising a notch (36) in an upper flap (see figure 5). 
. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAOLA AGUDELO whose telephone number is (571)270-7986. The examiner can normally be reached 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian E Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAOLA AGUDELO/Primary Examiner, Art Unit 3633